DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted October 1, 2019, September 17, 2020 and January 15, 2021, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng et al. (CN 104393209) (found on the October 1, 2019 IDS).
Regarding claim 1, Cheng et al. teaches a battery pack having a bottom connection type tray, the battery pack comprising: 
a tray (lower car body 600) configured to load a plurality of battery modules therein (para. [0046]); 
a plurality of tray terminals (single battery pack connector 301) provided on a bottom plate (400) of the tray (Fig. 10; para. [0049]);
a battery terminal provided in each of the battery modules to be connected to a corresponding one of the tray terminals (one of ordinary skill in the art would expect that the battery terminal provided in each of the battery modules to be connected to a corresponding on of the tray terminals so the power from each battery module can be provided to the external circuit); and 
a connection wire (corresponds to connector 107) for interconnecting the tray terminals or connecting the tray terminals to an external circuit (para. [0069]).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector 107 of Cheng et al. In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 3, Cheng et al. teaches a battery pack wherein the tray terminals are provided on the bottom plate of the tray to correspond to the respective battery modules (the plurality of battery packs 100 are respectively coupled to the plurality of battery connectors 301; claims 1 and 2; Fig. 10).  
Regarding claim 4, Cheng et al. teaches a battery pack wherein each of the tray terminals and a corresponding one of the battery terminals are connected to each other using a connection structure having male and female connectors {connector (female plug) 107 of the battery pack 100 is coupled to the battery pack connector (male plug) 301; para. [0064]; Fig. 10}.  
Regarding claim 8, Cheng et al. teaches a method of manufacturing a battery pack, the method comprising: 
a first step of providing a plurality of tray terminals (single battery pack connector 301) on a bottom of a tray (Fig. 10) and installing, in the bottom plate of the tray, a connection wire (corresponds to connector 107) for interconnecting the tray terminals or connecting the tray terminals to an external circuit (para. [0069]).  Alternatively, it would In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Cheng et al. also teaches in a second step of loading a plurality of battery modules on the bottom plate of the tray to allow a battery terminal provided in each of the battery modules to be connected to a corresponding one of the tray terminals after the first step (one of ordinary skill in the art would expect (1) that the plurality of battery modules are loaded after the plurality of tray terminals and the tray are provided; and (2) that the battery terminal provided in each of the battery modules to be connected to a corresponding on of the tray terminals so the power from each battery module can be provided to the external circuit).  
Regarding claim 12, Cheng et al. teaches a method wherein, in the second step, each of the tray terminals is coupled to a corresponding one of the battery terminals by insertion where each of the battery modules is loaded (corresponds to the positioning the battery packs 100 in a grid region and connecting the battery pack .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 104393209).
 Regarding claim 2, Cheng et al. is silent regarding a battery pack wherein the tray terminals are provided on the bottom plate of the tray to protrude upwards.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Cheng et al. in order to make it easier to connect the battery modules to the tray.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse
Regarding claim 5, Cheng et al. teaches a battery pack wherein a connecting harness 300 is fixed to the lower bottom layer 400 that comprises connecting lines 302 and the plurality of battery pack connectors 301 connect to the connecting lines 302 (claims 1 and 5; Fig. 10).  Cheng also teaches that the lower bottom layer 400 is welded to the lower body 600 (claims 1 and 5; Fig. 10).  Cheng et al. is silent regarding a battery pack wherein the tray terminals and the connection wire are provided on a circuit plate having a planar structure, and wherein the circuit plate is coupled to the bottom plate of the tray.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aforementioned structures of the battery pack of Cheng et al. such that the tray terminals and the connection wire are provided on a circuit plate having a planar structure, and wherein the circuit plate is coupled to the bottom plate of the tray when doing so improves the battery pack structural integrity.  
Regarding claim 6
Regarding claim 7, Cheng et al. is silent regarding a battery pack wherein the battery terminal is provided in a lower surface of each of the battery modules.  Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Cheng et al. by incorporating a battery terminal that is provided in a lower surface of each of the battery modules when doing so improves the battery pack structural integrity.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 9, Cheng et al. is silent regarding a method of manufacturing a battery pack wherein, in the first step, the tray terminals are provided on the bottom plate of the tray to protrude upwards.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a battery pack of Cheng et al. in order to make it easier to connect the battery modules to the tray.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse
Regarding claim 10, Cheng et al. is silent regarding a method of manufacturing a battery pack, wherein in the first step, the connection wire is provided in the tray using an insert injection method during injection molding of the tray.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection wire of Cheng et al. such that wherein in the first step, the connection wire is provided in the tray using an insert injection method during injection molding of the tray when doing so improves the stability of the battery pack.  
Regarding claim 11, Cheng et al. teaches a method of manufacturing a battery pack wherein connecting the connecting lines 302 and the plurality of battery pack connectors 301 to be fixed to the lower floor 400 and welding the lower substrate 400 to the lower body 600 (paras. [0056] – [0061]).  Cheng et al. is silent regarding a method of manufacturing a battery pack, wherein, in the first step, the tray terminals and the connection wire are integrally provided on a circuit plate, and the circuit plate is installed on a top of the tray.  However, because lower floor 400 is located on the top of lower body 600, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the method of manufacturing a battery pack of Cheng et al. wherein, in the first step, the tray terminals and the connection wire are integrally provided on a circuit plate, and the circuit plate is installed on a top of the tray when doing so improves the stability of the battery pack.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 104393209) as applied to claim 8 above, and further in view of Hwang (KR 10-2012-0081823).
Regarding claim 13, Cheng et al. is silent regarding a method wherein the second step comprises coupling each of the battery terminals and a corresponding one of the tray terminals to each other while disposing the battery modules in the tray using a robot, whereby the battery modules are automatically assembled with the tray.  However, Hwang teaches that it is known in the art to have a transfer robot for transferring battery cells to a first coupling part, wherein the first coupling part forms a battery cell module by coupling the battery cells with bus bars and a cell cartridge (claims 1 and 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the battery pack of Cheng et al. by incorporating a transfer robot as taught by Hwang to couple each of the battery terminals and a corresponding one of the tray terminals to each other while disposing the battery modules whereby the battery modules are automatically assembled with the tray in order to automate the method of manufacturing the battery pack.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724